Citation Nr: 1740768	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine with spondylosis and neuroforaminal narrowing (neck disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2015, the Veteran testified at a Board hearing before a former Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  In August 2017, the Veteran was notified of his right to a new hearing before another Veterans Law Judge since the Judge that conducted his hearing in 2015 has retired.  The Veteran did not respond, thus waiving his right to a new hearing.  

This matter has an extensive procedural history.  The Board initially denied service connection in May 2015 and the Veteran timely appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  Both parties filed a Joint Motion for Partial Remand (JMR), agreeing that the Board erred when it failed to render a credibility determination regarding the Veteran's lay testimony of experiencing continuity of symptomatology since service.  The JMR further indicated that if the Board found the Veteran's testimony credible, then the Board must also make a determination as to whether the VA medical examination afforded to the Veteran was adequate.  The Court granted the JMR in May 2016 and returned the matter to the Board for action consistent with the terms of the JMR.

In August 2016 and February 2017, the Board remanded for an adequate VA medical opinion that contemplated the Veteran's lay statements regarding continuity of symptomatology since service.  As will be discussed in more detail below, the Board finds that the current VA medical examination and opinions are adequate and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran's testimony that he has experienced neck pain since service is contradicted by contemporaneous service treatment records and post-service medical records and is therefore not credible.

2. The Veteran's current neck disorder is not etiologically-related to service.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Regarding the Court's May 2016 Order and the Board's remands, the Board finds that there has been substantial compliance.   The Board has discussed the credibility of the Veteran's lay testimony regarding the continuity of symptomatology, as required by the terms of the JMR.  While unnecessary, the Board also obtained two medical opinions to assist in determining the relationship between the Veteran's service and current neck disorder.  The Board finds that the most recently-obtained opinion, dated March 2017, is adequate and substantially complies with the remand.  While the examiner did not list the Veteran's contentions, he explicitly noted that he reviewed the hearing testimony and Board remand, and discussed how the Veteran attributes his current condition to service duties.  The Board thus finds that the opinion substantially complies with the Board's remand.  Importantly, per the terms of the JMR, the Board has found that the Veteran's testimony is not credible, an addendum VA opinion was therefore unnecessary, and a remand for another one would be superfluous and unlikely to produce favorable evidence. 

As neither the Veteran, nor his representative in the JMR, identified other issues with the duties to assist, the Board finds that VA's duties to notify and assist have been met.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).   Moreover, no new and material evidence was received after the June 2017 Supplemental Statement of the Case; thus, all due process considerations have been satisfied.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for a Neck Disorder

The Veteran contends that he started experiencing intermittent back and neck pain during service, which he attributes to lifting and loading missiles.  During the Board hearing, he testified that the pain "wasn't anything, a big issue with me, I just kind of lived with it."  The Veteran indicated that after service, he noticed problems with his neck "off and on," but he never complained about it or sought treatment for it.  He testified that he mentioned his back pain to a private physician in the 1980s and again to a chiropractor in the 1990s.  The Veteran stated, however, that he could not remember the names of the treatment providers and did not think he could obtain treatment records from them.  

Service treatment records show that, in June 1964, the Veteran reported occasional neck and back pain after he was struck from behind in a motor vehicle accident a week earlier.  The Veteran reported pain in left side of his neck with movement and slight tenderness, with no limitation of motion.  Four days later, the Veteran reported occasional neck pain with pain running down his back.  A July 1964 service treatment record shows that the Veteran reported pain near the left paravertebral muscles medial to the scapula.  The treatment provider prescribed heat and Robaxin.  

After the three reports of neck pain in June and July 1964, service treatment records show treatment for various ailments, but no additional complaints of or treatment for neck pain.  A February 1966 physical examination shows that the spine was evaluated as normal at discharge.  The record is silent for complaints of or treatment for neck pain from the time of the Veteran's discharge in February 1966 until November 2004, almost forty years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  In November 2008, the Veteran was treated for complaints of neck pain, which he related to service, and was diagnosed with degenerative disc disease with spondylosis and neuroforaminal narrowing of the cervical spine.  

The Veteran underwent a VA examination to assist in determining the relationship between service and his neck disorder in November 2011.  He stated that he first noticed pain in his neck around the time of his discharge from active duty in 1966 but denied experiencing a particular injury or trauma to his neck.  A physical examination revealed objective evidence of painful motion, but no radicular pain.  X-rays revealed no loss of vertebral body height; generalized osteopenia; spondylosis at C3-C7, with moderate disc degeneration at C3-C4, C5-C6, and C6-C7; marked disc degeneration at C4-C5; and neuroforaminal narrowing.  The examiner diagnosed the Veteran with degenerative disc disease with spondylosis and neuroforaminal narrowing of the cervical spine, but opined that the Veteran's current cervical spine disability was not related to service.  She acknowledged that the Veteran was treated for back and occasional neck pain after a motor vehicle accident in service, but relied on the Veteran's normal separation examination and lack of medical records documenting treatment for a neck disorder until February 2008. 

The Board finds that the November 2011 VA examiner's opinion is probative, as the examiner offered a clear conclusion regarding the etiology of the Veteran's current cervical spine disability with a reasoned medical explanation.  The Board notes that the adequacy of the examination was not challenged except to the extent it did not consider the Veteran's lay testimony, which the Board finds lacks credibility, as discussed in more detail below. 

An addendum medical opinion was obtained in October 2016, and the examiner opined that the neck disorder was less likely not caused by service because there was no evidence of a traumatic injury to the spine in service, he had a normal separation examination in 1966, and he was diagnosed with rheumatoid arthritis in October 2005, which is well known to cause neck pain and advance arthritis of the joints and spine.  

A second addendum opinion was obtained in March 2017, and the examiner explicitly noted review of the hearing transcript, the Board remand, and the Veteran's contentions that he has neck pain due to service.  After consideration of the medical and lay evidence, the examiner opined that it was less likely than not that the neck disorder was related to service because of his normal separation examination and lack of treatment for neck issues until 2008.  The Board afforded this opinion reduced probative value as it stated that service records only showed one remote complaint of neck pain, while service records actually showed treatment for neck pain on three different days in June and July 1964. 

In consideration of the lay and medical evidence, the Board finds that the current neck disorder is not related to service.  The Board relied heavily on the Veteran's service treatment records, which showed that the in-service neck pain resolved by separation, and the VA medical opinions which did not relate his current disorder to in-service injuries or events. 

The Board considered the Veteran's testimony that he continuously experienced neck pain since service, but finds that it was contradicted by contemporaneous service records as well as post-service medical records.  While the Veteran sought treatment for other medical issues after July 1964, he did not seek any further treatment for neck pain, indicating that it had resolved.  This is not a situation where the service records are absent any treatment following the initial complaints of neck pain, but one where he did seek treatment for other medical issues and had opportunity to complain of continuing neck pain, if that were, in fact, an ongoing problem for him during service.  Additionally, the separation examination was normal and residual neck pain was not noted. 

The Veteran's available post-service medical records also contradict his testimony. While he stated he was treated by a private physician in the 1980s and 1990s for intermittent neck and back pain, available VA medical records, dating back to 2001, show that he first complained of neck pain in November 2004.  During this visit, he reported experiencing neck pain "on and off" since August 2004.  He did not relate a 20-30 year history of neck pain, which would be expected if he had sought prior treatment and had had continuing problems since service.  In fact, he expressly dated onset of the pain to a few months prior.  He did not seek treatment for neck pain again until February 2008, at which time he was diagnosed with his current neck disorder.  While the Veteran did relate his neck pain to service during this visit, he had filed a claim for service connection at this point.  The Board finds that his statements made seeking treatment in November 2004 are more probative than his statements made during the course of seeking disability compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

To the extent that the Veteran asserts that his current cervical spine disability had its onset years after service, but is nevertheless related to in-service events, the Board finds that opining on the origin of spinal disabilities, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not demonstrate the Veteran has any specialized education, training, or experience in diagnosing or determining the etiology of neck disabilities.  Thus, the Board finds that the Veteran's testimony is not competent evidence of a nexus between in-service events and his current cervical spine degenerative disc disease with spondylosis and neuroforaminal narrowing.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).   

Accordingly, service connection for a cervical spine disability is not warranted as the most probative evidence shows that the Veteran's current degenerative disc disease with spondylosis and neuroforaminal narrowing is not related to his active service.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

 




ORDER

Service connection for a cervical spine disorder is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


